Title: To Alexander Hamilton from Oliver Wolcott, Junior, 28 [June] 1796
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Phila. [June] 28 96
Dear Sir
No instructions have gone to the Collectors respecting the Entry of Prizes taken by French Privateers; it was expected that a general regulation would have been established by Law; since the rising of Congress every thing has recd. attention in the order which appeared to be most interesting—the point you mention was not forgotten, but it was supposed that as the Judiciary would interfere on application & as relief in this way would be most efficacious no inconvenience was to be expected. The absence of the President though perfectly proper, will always occasion some delay, in adjusting executive arrangements.
Though the capture of the Mt. Vernon is not a decided evidence that the French mean to contravene their Treaty with the U.S., yet other circumstances render it possible—a confidential character in France is therefore necessary. I do not think any of the persons mentioned by you would undertake the mission, some I know will not; Wm. Smith would go, his talents, integrity, knowledge of the affairs of the U.S. & acquaintance with the French language, (a thing important) iminently fit him for the Station—perhaps he would be unpopular in France; if so, this would be an objection. The French however are not a weak people, they know Mr. Smith to be a man of ability & respected character, & his declarations would have weight on these accounts. Will you inform me in confidence whether this appointment would in your opinion be a suitable measure under all circumstances. If not can Mr. Adams be transferred with propriety & without offence to the Portuguese government?
I much fear that the new Stock will not sell, on the terms proposed, nor on any terms without an enormous discount, probably not in sufficient sums at more than 17/. Treasury drafts cannot be negotiated for the sums wanted, without a still greater loss, unless they are made payable at a short date say three or four months. This will endanger the public Credit, & affect the banks, especially that of the U.S. The consequence is, the Frigates must stop—or the new stock must be sold on any terms. Sales of Bank Stock are strenuously urged, this idea has however been strenuously opposed by me. There is but one other measure which I can think of & that is, to pledge sufficient sums of the new Stock, to be sold after the expiration of six or nine months if not then redeemed. To accomplish this the aid of some of the Banks, (say that of N. York) is necessary. The Bank at Pensylvania will do nothing being as they say prohibited from lending more than 50.000 Dolls, to the U.S. in any ⟨–⟩. I owe the B. of N.Y. 200.000 Dolls. which they require payment of in Oct.—this prevents me from applying to them. If the opinion of the Direction upon this or any other plan for raising money can be obtained by you, I shall be happy to receive it.
Yrs as ever
O Wolcott Jr
Colo. Hamilton
